Exhibit 10.3

 

 

NEWMONT

STRATEGIC STOCK UNIT BONUS PROGRAM FOR GRADES E-5 TO E-6

(Effective January 1, 201 4)

 

 



--------------------------------------------------------------------------------

NEWMONT

STRATEGIC STOCK UNIT BONUS

PROGRAM FOR GRADES E-5 TO E-6

(Effective as of January 1, 2014 3)

PURPOSE

The purpose of this program is to provide to Employees of Newmont Mining and its
Affiliated Entities that participate in this program a more direct interest in
the success of the operations of Newmont Mining. This program is an amendment
and restatement of the Strategic Stock Unit Bonus Program originally effective
January 1, 2013. Employees of Newmont Mining and participating Affiliated
Entities will be rewarded in accordance with the terms and conditions described
below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3-1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

SECTION I-DEFINITIONS

The capitalized terms used in this program shall have the same meaning as the
capitalized terms in the Annual Incentive Compensation Program, unless otherwise
stated herein. In addition, the terms set forth in this Section shall have the
meaning set forth below.

1.1 “Common Stock” means the $1.60 par value common stock of Newmont Mining
Corporation.

1.2 “EBITDA Payout Percentage” means annual approved budgeted EBITDA for the
Performance Period, as adjusted for gold price, exchange rates, one-time
accounting adjustments or other items as approved by the Board, compared to
actual adjusted EBITDA for the Performance Period calculated according to the
scale stated in Appendix A-1.

1.3 “Performance Period” means the calendar year over which the EBITDA Payout
Percentage shall be calculated for purposes of determining the amount of a
Strategic Stock Unit Bonus. The Performance Period shall be the calendar year.

1.4 “Performance Stock” means the right to receive from Newmont Mining Common
Stock or restricted stock units under terms and conditions defined in a
restricted stock unit or other award agreement, as determined by the
Compensation Committee.

1.5 “Retirement” means retirement as defined in the Pension Plan of Newmont
Mining (or any successor plan), regardless of the relevant Employee’s
participation in the Pension Plan of Newmont Mining (or any successor plan).



--------------------------------------------------------------------------------

1.6 “Strategic Stock Unit Bonus” means the bonus payable to an eligible Employee
in the form of Performance Stock under this compensation program with respect to
a Performance Period (or portion thereof as provided in Section 3.2), which
shall be determined by multiplying the eligible Employee’s Target Strategic
Stock Unit Bonus times the EBITDA Payout Percentage. The Performance Stock
awarded as a Strategic Stock Unit Bonus shall have terms and conditions, and
shall be subject to such restrictions as defined by the Compensation Committee.

1.7 “Target Strategic Stock Unit Bonus” means the number of shares of Common
Stock equivalent to the percentage of base salary (for calculation purposes,
base salary shall be the applicable base salary of the Employee as of March 1
(or the effective date of the annual merit compensation process if different
than March 1) for the year in which the target number of shares is calculated)
set by the Compensation Committee which is set forth in Appendix A, using the
average of the high and low share price on the date such targets are set by the
Compensation Committee.

1.8 “Terminated Eligible Employee” has the same meaning as stated in the Annual
Incentive Compensation Program except that a Terminated Eligible Employee for
purposes of this program shall not include employees provided severance or
redundancy payments under any contract, statute or any severance plan of Newmont
Mining or any Affiliated Entity, including but not limited to the Executive
Severance Plan of Newmont.

SECTION II-ELIGIBILITY

All Employees of a Participating Employer in an executive grade level, except
any Employee who is eligible for the Senior Executive Compensation Program, are
eligible to receive a Strategic Stock Unit Bonus under this program, provided
(i) they are on the payroll of a Participating Employer as of the last day of
the relevant Performance Period, and at the time the award is granted, or
(ii) they are a Terminated Eligible Employee with respect to such calendar year.
Employees who are on short-term disability under the Short-Term Disability Plan
of Newmont or a successor plan or not working because of a work-related injury
as of the last day of the Performance Period shall be eligible to receive a
bonus under this program. Notwithstanding the foregoing provisions of this
Section II, the Compensation Committee or the Executive Vice President of Human
Resources of Newmont Mining (or his or her delegate) may, prior to the end of
any Performance Period, exclude from or include in eligibility for participation
under this program with respect to such Performance Period any Employee or
Employees.

SECTION III-STRATEGIC STOCK UNIT BONUS

3.1 Determination of Strategic Stock Unit Bonus—In General. The Strategic Stock
Unit Bonus shall be calculated as soon as reasonably practicable after the
Compensation Committee determines the EBITDA Payout Percentage. Following such
determination, payment of the Strategic Stock Unit Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with
Section 3.3 and 3.5 below.



--------------------------------------------------------------------------------

3.2 Separation of Employment and Payment of Strategic Stock Unit Bonus. An
eligible Employee shall not be entitled to payment of a Strategic Stock Unit
Bonus as a result of any separation of employment, voluntary or involuntary,
prior to the payment of the Strategic Stock Bonus except as provided in
Section 3.7 below.

3.3 Form of Payment. The amount of Strategic Stock Unit Bonus payable under this
compensation program shall be paid in Performance Stock (payable in whole shares
only rounded down to the nearest share). The Performance Stock shall be subject
to the restrictions set forth in Section 3.4 below.

3.4 Restrictions on Performance Stock.

(a) Newmont Mining shall issue Performance Stock to eligible Employees for
one-third of the Strategic Stock Unit Bonus without any restrictions as soon as
practicable following the end of the Performance Period in the form of Common
Stock. Newmont Mining shall issue Performance Stock, in the form of restricted
stock units for the remainder of the Strategic Stock Unit Bonus and such
restricted stock units shall have a two-year vesting period, with one-half of
the Performance Stock in the form of restricted stock units vesting each year on
the anniversary of the date of grant.

(b) Shares of Performance Stock issued hereunder in the form of restricted stock
units as part of a Strategic Stock Unit Bonus shall not be subject to transfer
by the eligible Employee. Shares of Common Stock issued to an eligible Employee
upon vesting of such restricted stock units may be freely transferred by the
eligible Employee subject to all applicable laws, regulations and Newmont Mining
policies.

3.5 Timing of Payment. Except as provided in section 3.2 above, payment of the
Strategic Stock Unit Bonus will be made no later than the 15th day of the third
month following the Performance Period to which such Strategic Stock Unit Bonus
relates.

3.6 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation.

3.7 Strategic Stock Unit Bonus. In the event of a Change of Control (as defined
in the AICP) each Strategic Stock Unit Bonus for the current Performance Period
shall immediately be paid at target level in the form of a restricted stock unit
award vesting 1/3 on January 1 of the year immediately following the year in
which the Change of Control occurred, and another 1/3 on each of the following
two January 1 anniversaries. The restricted stock unit award agreement shall
provide for immediate vesting of all outstanding restricted stock units upon a
termination of employment entitling the grantee to benefits under the applicable
Executive Change of Control Plan of Newmont.



--------------------------------------------------------------------------------

IV. GENERAL PROVISIONS

4.1 Administration. This compensation program shall be administered by the
Compensation Committee or its delegee. All actions by Newmont Mining under this
program shall be taken by the Compensation Committee or its delegee. The
Compensation Committee shall interpret the provisions of this program in its
full and absolute discretion. All determinations and actions of the Compensation
Committee with respect to this program shall be taken or made in its full and
absolute discretion in accordance with the terms of this program and shall be
final, binding and conclusive on all persons.

4.2 Plan Unfunded. This compensation program shall be unfunded and no trust or
other funding mechanism shall be established for this program. All benefits to
be paid pursuant to this program shall be paid by Newmont Mining or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his heir or devisee) shall not have
any greater rights than a general, unsecured creditor against Newmont Mining or
another Participating Employer, as applicable, for any amounts payable
hereunder.

4.3 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.

4.4 Reimbursement. The Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Strategic Stock Unit Bonus previously paid to an eligible Employee pursuant
to the terms of this compensation program if: a) the amount of such Strategic
Stock Unit Bonus was calculated based upon the achievement of certain financial
results that were subsequently the subject of a restatement, and b) the amount
of such Strategic Stock Unit Bonus that would have been awarded to the eligible
Employee had the financial results been reported as in the restatement would
have been lower than the Strategic Stock Unit Bonus actually awarded.
Additionally, the Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Strategic Stock Unit Bonus previously paid to an eligible Employee pursuant
to the terms of this compensation program if the eligible employee is terminated
for cause as defined in the applicable Executive Change of Control Plan of
Newmont.



--------------------------------------------------------------------------------

4.5 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation. The Compensation Committee may, in its sole
discretion, permit eligible Employees to satisfy the minimum withholding
applicable to the portion of the bonus payable in shares of Common Stock or
Performance Stock by causing Newmont Mining to withhold the appropriate number
of shares of Common Stock or Performance Stock from the bonus otherwise payable
and to make the requisite withholding payments on behalf of the eligible
Employee.

4.6 Issuance of Stock. Shares of Common Stock and Performance Stock issued under
this compensation program may be issued pursuant to the provisions of any stock
plan of Newmont Mining or as otherwise determined in the sole discretion of the
Compensation Committee. All awards under this compensation program that consist
of Common Stock or that are valued in whole or in part by reference to, or are
otherwise based on, Common Stock, shall be treated as made under the 2013 Stock
Incentive Plan as well as this compensation program and thereby subject to the
applicable terms and conditions of the 2013 Stock Incentive Plan.

4.7 General Operation and Amendment. Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program.

4.8 Right of Offset. To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity. By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.

4.9 Termination and Amendment. The Board may at any time amend, modify, suspend
or terminate this compensation program; provided, however, that the Compensation
Committee may, consistent with its administrative powers, waive or adjust
provisions of this compensation program as it determines necessary from time to
time. The Compensation Committee may amend the terms of any award theretofore
granted hereunder, but no such amendment shall be inconsistent with the terms
and conditions of this compensation program or materially impair the previously
accrued rights of the eligible Employee to whom such award was granted with
respect to such award without his or her consent, except such an amendment made
to cause this program or such award to comply with applicable law, tax rules,
stock exchange rules or accounting rules.

4.10 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.

4.11 No Right to Employment. The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont Mining, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program. All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.



--------------------------------------------------------------------------------

4.12 Transferability. Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.

4.13 Successors. This compensation program shall be binding upon and inure to
the benefit of Newmont Mining and eligible Employees and their respective heirs,
representatives and successors.

4.14 Governing Law. This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.

4.15 Section 409A. It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A. If for any reason, such as imprecision in
drafting, any provision of this program and/or any such plan or agreement does
not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining. None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to any tax consequence
expected, but not realized, by any eligible Employee or other person due to the
receipt or payment of any award under this program.



--------------------------------------------------------------------------------

APPENDIX A

Targeted Payout Percentages

 

Grade    Payout Percentage E-5    60% E-6    40%

APPENDIX A-1

EBITDA Payout Percentage

 

Actual EBIITDA Performance

Compared to Target EBITDA

Performance

  EBITDA Payout Percentage 112.5% and above   150% payout 100%-112.5% of target
  100% payout plus an increase of 4% of target payout for every percent above
100% of target EBITDA performance 75%-100% of target   50% payout plus an
increase of 2% of target payout for every percent above 75% of target EBITDA
performance. Below 75% of target   No payout